Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicants' response, amendments and arguments filed on 07/29/2021 have been fully considered and are deemed to be persuasive to overcome the rejections previously applied. Thus, amended claims 86-123 are pending in this application for examination. Objections and rejections not reiterated from previous action are hereby withdrawn.
The Terminal Disclaimer filed on 07/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents: 9,677, 057, 10,150,954 and 10,696,955 have been reviewed and accepted. The Terminal Disclaimer has been recorded.
Allowable Subject Matter
Claims 86-123 are allowed.

The following is an examiner’s statement of reasons for allowance: Following a diligent search it was determined that the prior art neither teaches nor suggests a recombinant DNA polymerase comprising an amino acid sequence at least 80% identical to SEQ ID NO: 10 … and comprising the recited specific amino acid residue mutations at one or more positions functionally equivalent to Thr144 … or Asp718 … and a kit comprising said recombinant DNA polymerase … and a method for incorporating modified nucleotides into DNA comprising said recombinant DNA polymerase …, as recited in allowed claims 86-123.
  Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652